Citation Nr: 0100708	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches, to include migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1969, and from November 1977 to August 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the RO appears to have considered this 
claim for service connection for migraine headaches on the 
merits even though it should have been considered on a new 
and material basis.  The Board, however, will address this 
claim based on whether new and material evidence has been 
submitted to reopen the claim, and finds, including based on 
the action below, that such consideration does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Barnett v. Brown, 8 Vet. App 1 (1995); (citing Bernard).


FINDINGS OF FACT

1.  In a September 1986 rating decision, service connection 
was denied for headaches, but the veteran was not properly 
notified of that decision.

2.  In an August 1997 decision, the RO denied entitlement to 
service connection for headaches and the veteran was provided 
notice of his procedural and appellate rights.

3.  Following the issuance of a statement of the case as to 
the issue of service connection for headaches, the veteran 
did not thereafter perfect his appeal.  

4.  Evidence submitted since the RO's August 1997 decisions 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (2000).

2.  New and material evidence has been submitted since the 
RO's August 1997 decision, thus, the claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1986 rating decision, service connection was 
denied for headaches.  There is no documentation of record 
showing that the veteran was notified of this rating decision 
and provided his procedural and appellate rights.  

In April 1997, the veteran again sought service connection 
for headaches.  In an August 1997 decision, the RO denied 
entitlement to service connection for headaches.  In an 
August 1997 rating decision, the veteran was provided notice 
of his procedural and appellate rights.  Thereafter, a notice 
of disagreement was received and a statement of the case was 
issued.  However, the veteran did not thereafter perfect his 
appeal.  

At this point, the Board notes that since the veteran was not 
properly notified of the September 1986 rating decision, that 
claim was never final.  However, subsequent to the issuance 
of the statement of the case in December 1997 regarding the 
issue of service connection for headaches, a substantive 
appeal was not received in a timely manner.  As such, an 
appeal as to either the September 1986 rating decision and/or 
the August 1997 rating decision was not perfected and both 
decisions became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000).  The August 1997 rating decision was 
obviously the later of the two final disallowances of record.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record, as noted, was the August 1997 
rating decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

With regard to the August 1997 decision, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches based mainly on a finding that, even though the 
veteran did have a current diagnosis of headaches, there was 
no evidence linking the veteran's disability to any injury or 
incident the veteran suffered from while in service.

The newly submitted evidence submitted includes VA outpatient 
treatment records, and the hearing testimony of the veteran, 
dated March 2000.  In his hearing testimony, the veteran 
talks about a specific combat incident he recalled being part 
of on the 18th of September 1965, when he was subject to 
close bombing.  The veteran indicated that when he got out of 
battle that day, his head was hurting, and that his head has 
been hurting ever since.  Further, VA outpatient treatment 
records dated January 1999 reflect that the veteran 
complained of almost constant headaches.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it provides evidence that the veteran's 
headache disability originated during service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2000).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
headaches, to include migraine headaches, is reopened; and, 
to this extent only, the veteran's claim is granted.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In light of the foregoing, the Board finds that a VA 
examination should be accomplished in order to ascertain the 
etiology of the veteran's headaches, and whether they are 
related to, already considered a part of, or aggravated by, 
any of the veteran's service connected disabilities.  In 
light of the above, this matter is remanded to the RO for the 
following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his headaches since service.  After 
securing any necessary release(s), the 
RO should obtain these records.  
Regardless of the veteran's response, 
the RO should obtain and associate 
with the record all pertinent medical 
records from the VA Medical Center in 
Columbia, South Carolina.  If the 
search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination to determine the severity 
and etiology of his headaches.  All 
tests and studies deemed necessary 
should be accomplished, and all 
clinical findings should be set forth 
in detail.  The entire claims folder, 
to include a complete copy of this 
remand must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that the veteran's headaches are 
related to any disease or injury which 
occurred during his active military 
service (as opposed to any disease or 
injury that occurred outside of 
service), whether they are aggravated 
by any already service-connected 
disability, or whether they are 
already considered a part of any of 
the veteran's service-connected 
disabilities.  Specific reasons should 
be given for the examiner's opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
the veteran's headaches (to include 
migraine headaches) and the veteran's 
active military service, the RO should 
specifically advise him of the need to 
submit such competent medical evidence 
to support his claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



